Case 9:19-cv-80918-WM Document 32 Entered on FLSD Docket 07/16/2020 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 19-80918-CIV-MATTHEWMAN

 JEANETTE CASTRO,
                                                                                      KJZ
        Plaintiff,

 vs.                                                                        Jul 16, 2020
 COMMISSIONER OF SOCIAL
 SECURITY,                                                                               West Palm Beach


       Defendant.
 ______________________________________/


   ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR ATTORNEY FEES
         PURSUANT TO THE EQUAL ACCESS TO JUSTICE ACT [DE 31]

        THIS CAUSE is before the Court upon Plaintiff, Jeanette Castro’s (“Plaintiff”) Motion

 for Award of Attorney Fees Pursuant to the Equal Access to Justice Act (“Motion”) [DE 31].

 Plaintiff has also filed a Time Log [DE 31-1].

                                        I.        BACKGROUND

        On May 15, 2016, Plaintiff filed an application for disability insurance benefits. [DE 27,

 p. 2]. On April 24, 2020, Plaintiff filed her Motion for Summary Judgment [DE 27] before this

 Court, arguing that the ALJ’s decision in denying the disability application should be reversed

 and remanded. On May 22, 2020, the undersigned granted Defendant’s Unopposed Motion to

 Remand [DE 28], remanded to the Commissioner under Sentence Four of 42 U.S.C. § 405(g),

 and four days later the Court also entered Final Judgment in favor of Plaintiff and against

 Defendant. [DEs 29, 30]. Thereafter, Plaintiff filed the pending Motion.

        The Court has carefully reviewed the Motion and the Time Log. Plaintiff is seeking

 attorney’s fees in the amount of $3,345.58. [DE 31]. Plaintiff asserts that she has met the burden


                                                  1
Case 9:19-cv-80918-WM Document 32 Entered on FLSD Docket 07/16/2020 Page 2 of 5



 necessary to receive EAJA fees because Plaintiff’s net worth did not exceed $2,000,000.00 when

 this Court entered an Order remanding this matter back to the Commissioner for further

 administrative proceedings, judgment was entered, Plaintiff has prevailed, and the Commissioner

 was not substantially justified. Id.

                            II.     ENTITLEMENT TO ATTORNEY’S FEES

         This dispute is governed by the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412.

 The EAJA states in pertinent part:

         “[A] court shall award to a prevailing party other than the United States” a
         reasonable attorney’s fee and costs “incurred by that party in any civil action ...
         brought by or against the United States in any court having jurisdiction of that
         action, unless the court finds that the position of the United States was
         substantially justified or that special circumstances make an award unjust.”

 See Taylor v. Heckler, 778 F. 2d 674, 675 (11th Cir. 1985) (quoting 28 U.S.C. § 2412(d)(1)(A)).

 Under EAJA, a party is entitled to an award of attorney’s fees if: (1) the party prevailed in a non-

 tort suit involving the United States; (2) the Government’s position was not substantially

 justified; (3) the party timely files an application for attorney fees; (4) the party had a net worth

 of less than $2 million when the complaint was filed; and (5) no special circumstances would

 make the award of fees unjust. 28 U.S.C. § 2412(d); Delaney v. Berryhill, No. 17-81332-CIV,

 2018 WL 7820219, at *1 (S.D. Fla. Nov. 14, 2018).

         The law is clear that a plaintiff in a social security appeal prevails if the court orders a

 sentence-four remand. Shalala v. Schaefer, 509 U.S. 292, 300-02 (1993). Moreover, an EAJA

 request is timely if it is made within 30 days of the final judgment, which, if no appeal is taken,

 is 90 days from the judgment’s entry. See 28 U.S.C. § 2412(d)(1)(B) & (d)(2)(G) (“final

 judgment” is judgment that is final and not appealable); Fed. R. App. P. 4(a)(1)(B) (notice of

 appeal must be filed within 60 days of judgment in case in which United States is party). Here,



                                                  2
Case 9:19-cv-80918-WM Document 32 Entered on FLSD Docket 07/16/2020 Page 3 of 5



 the Court entered the Order Granting Defendant’s Unopposed Motion to Remand and

 Remanding Case to the Commissioner [DE 29] on May 22, 2020, and Judgment [DE 30] on May

 26, 2020, and the Motion was filed on July 14, 2020. Thus, it is timely.

        Next, an EAJA motion must allege that the Commissioner’s position was not

 substantially justified, Comm'r, I.N.S. v. Jean, 496 U.S. 154, 160 (1990), and then the

 Commissioner bears the burden to show that it was, U.S. v. Jones, 125 F.3d 1418, 1425 (11th

 Cir. 1997). Here, the Motion alleges that the Commissioner’s position was not substantially

 justified, and the Commissioner does not attempt to show otherwise.

        Finally, Plaintiff has asserted in the Motion that her net worth was less than $2 million

 when he filed the case as shown [DE 31]. The Court also notes that it previously entered an

 Order granting Plaintiff’s Application to Proceed in District Court Without Prepaying Fees or

 Costs [DE 6].

        The first four conditions are met, and no special circumstances would make the award of

 fees unjust. Thus, Plaintiff is entitled to receive an EAJA award.

                  III.   REASONABLENESS OF ATTORNEY’S FEES CLAIMED

        Next, attorney’s fees requested pursuant to the EAJA must be reasonable and

        shall be based upon prevailing market rates for the kind and quality of the services
        furnished, except that (i) no expert witness shall be compensated at a rate in
        excess of the highest rate of compensation for expert witnesses paid by the United
        States; and (ii) attorney fees shall not be awarded in excess of $125 per hour
        unless the court determines that an increase in the cost of living or a special
        factor, such as the limited availability of qualified attorneys for the proceedings
        involved, justifies a higher fee.

 28 U.S.C. § 2412(d)(2)(A). A reasonable hourly rate is the prevailing market rate in the “relevant

 legal community for similar services by lawyers of reasonably comparable skills, experience, and

 reputation.” Holsey v. Comm’r of Soc. Sec. Admin., NO. 3:14-cv-938-J-PDB, 2015 WL 8479301,



                                                  3
Case 9:19-cv-80918-WM Document 32 Entered on FLSD Docket 07/16/2020 Page 4 of 5



 *2 (M.D. Fla. Dec. 10. 2015).

         Plaintiff asserts that her attorney’s hourly rate of $205.25 is reasonable as there has been

 an increase in the cost of living since the amendment to the EAJA took effect on March 29,

 1996, and a cost of living increase is specifically mentioned in the EAJA as a factor justifying a

 fee greater than $125.00 per hour. [DE 31, pp. 2-3]. Plaintiff has also provided a Time Log that

 includes detailed descriptions of the services performed and the time spent on each service. [DE

 31-1]. Plaintiff’s counsel billed a total of 16.3 hours. Id.

         Based on the Court’s own knowledge and expertise in the award of attorney’s fees, the

 Court finds that the hours spent are reasonable and that the hourly rate sought—which accounts

 for applicable cost of living adjustments, 28 U.S.C. § 2412(d)(2)(A)(ii)—is in full accord with

 applicable statutory standards. Heather Freeman, Esq., specializes in handling social security

 appeals, and she is quite adept in that area of the law, as reflected in her many appearances

 before this Court.

         In sum, considering the services provided to Plaintiff, the procedural history of the case,

 the matters at issue, and the effort required, the Court finds that the attorney’s fee award sought

 by Plaintiff is reasonable. The Court also notes that the Commissioner has no objection to the

 fees sought.

                              IV.     ASSIGNMENT OF FEES AND COSTS

         Because Plaintiff is eligible and her requested attorney’s fees and costs are reasonable,

 the Court grants the Motion and awards Plaintiff her attorney’s fees and costs sought. If

 Plaintiff’s counsel has not yet provided a copy of the assignment executed by Plaintiff to

 Defendant, she shall do so promptly. Since Plaintiff has assigned any fees awarded under EAJA

 to her attorney, if the U.S. Department of the Treasury determines that Plaintiff does not owe a



                                                    4
Case 9:19-cv-80918-WM Document 32 Entered on FLSD Docket 07/16/2020 Page 5 of 5



 federal debt, any remaining EAJA fees should be sent directly to Plaintiff’s counsel.

        Based on the foregoing, it is hereby ORDERED AND ADJUDGED that Plaintiff’s

 Motion [DE 31] is GRANTED. Plaintiff is awarded $3,345.58 in attorney’s fees.

        DONE AND ORDERED in Chambers at West Palm Beach, Palm Beach County, in the

 Southern District of Florida, this 16th day of July, 2020.




                                                              WILLIAM MATTHEWMAN
                                                              United States Magistrate Judge




                                                   5
